ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-02-02_JUD_01_PO_02_FR.txt. OPINION INDIVIBUELLE DE SIR GERALD FITZMAURICE

[Traduction]

Bien que je souscrive entièrement à l’arrét de la Cour ainsi qu’aux
motifs et considérations sur lesquels il se fonde, j’estime qu’il convien-
drait en plus de dégager certains éléments ou de les souligner davantage.

1. Pour pouvoir apprécier la portée réelle de l'accord consacré par les
échanges de notes qui ont eu lieu en mars et en juillet 1961 entre, d’une
part, le Gouvernement islandais et, de l’autre, les Gouvernements du
Royaume-Uni et de la République fédérale d’Allemagne, respectivement,
il faut tenir compte de l’état du droit concernant la juridiction exclusive
en matière de pêcheries tel qu’il se présentait à cette époque et après
l’échec de la deuxième conférence de Genève sur le droit de la mer l’année
précédente (1960) et aussi tel qu’il ressortait des conventions signées à
Pissue des travaux de la première conférence de Genève sur le droit de la
mer de 1958. Cet aspect intéresse au premier chef le problème juridic-
tionnel dont la Cour est saisie car, ainsi qu’on le verra, il touche directe-
ment la situation qui existait au moment où les Parties ont procédé aux
échanges de notes de 1961 et les motifs pour lesquels elles l’ont fait. C’est
ce que montrera l'exposé ci-après.

2. Bien que certains pays eussent revendiqué, presque toujours pour
des raisons liées à la pêche, quels que fussent les motifs mis en avant, des
eaux s'étendant au-delà — parfois bien au-delà — de 12 milles à partir
des lignes de base de la côte — sans jamais cependant avoir réussi à
faire admettre leurs prétentions par l’ensemble de la communauté inter-
nationale —, nul ne niait la distinction de principe et de statut juridique
bien tranchée qui existait entre la mer territoriale, considérée comme une
partie ou un prolongement du domaine terrestre, et la haute mer, res
communis ouverte à tous — la limite de l’une marquant et constituant le
début de l’autre. Il n’était pas — il n’est toujours pas — possible de nier
cette distinction sans réduire à néant toute la notion de haute mer, sur
laquelle repose une grande partie du droit international maritime tel
qu’il s’est formé au cours des siècles.

3. Par conséquent, si l'étendue que pouvait avoir la mer territoriale
(que l’on appelait aussi parfois ceinture maritime), ainsi que l’emplace-
ment de sa limite extérieure, pouvaient prêter et prétaient à controverse,
il ne faisait aucun doute qu’à l’intérieur de celle-ci l'Etat riverain possédait
l’imperium (jurisdictio) sinon le dominium (proprietas) ou son équivalent

23
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 69

(la convention de Genève de 1958 sur la mer territoriale, dans son article
premier, l'appelle «souveraineté ») et qu’il y possédait par conséquent des
droits exclusifs de diverses sortes, parmi lesquels des droits exclusifs de
pêche. Mais il ne faisait pas de doute non plus que, dans les eaux exté-
rieures à la mer territoriale — c’est-à-dire, par définition, la haute mer
(voir paragraphe 5 ci-après) — l'Etat riverain ne pouvait prétendre ni
à Vimperium ni (et encore moins) au dominium, ni à aucun droit de
propriété ou droit exclusif quel qu’il fat, les droits de pêche ne faisant en
aucune manière exception.

4. Dans la zone appelée « zone contigué », définie par l’article 24 de la
convention de 1958 sur la mer territoriale comme étant — ainsi que son
nom l'indique — « une zone de la haute mer contigué à sa mer territoriale »
et dont l’étendue était limitée par la même disposition à 12 milles à partir
du rivage 1, l'Etat riverain était autorisé à «exercer le contrôle nécessaire »
à certaines fins déterminées 2, ne comportant l’exercice d’aucun droit de
juridiction sur les navires étrangers en vue de leur interdire la pêche dans
cette zone. Dans les autres parties de la haute mer, au-delà de la zone
contigué, l'Etat riverain n’avait aucun droit de juridiction ou de contrôle
du tout, si ce n’était à l’égard de ses propres navires d’une manière
générale et, à l’égard des navires étrangers, dans la seule mesure admise
par la convention de Genève de 1958 sur la haute mer, c’est-à-dire pour
la répression de la piraterie et de la traite des esclaves, pour la vérifi-
cation du pavillon dans certains cas, et dans le cadre de lexercice du
droit de poursuite si la poursuite avait commencé dans la mer territoriale
ou la zone contiguë pour un motif qui eût justifié l’arraisonnement ou
l’arrêt du navire s’ils avaient pu y être effectués.

5. Il en résultait que, dans toutes les zones faisant partie de la haute
mer — c’est-à-dire non comprises dans les eaux intérieures ou la mer
territoriale — les droits de pêche ne pouvaient être que des droits partagés
et non pas exclusifs, puisque des mesures qui viseraient à interdire à des
navires étrangers de pêcher dans ces zones seraient incompatibles avec le
statut de res communis de ces zones et que l’application de ces mesures ne
tendrait pas à l’une des fins pour lesquelles les pays pouvaient, ainsi qu’il
est dit ci-dessus, exercer valablement leur juridiction en haute mer sur
des navires autres que les leurs. Cette situation, qui correspond aux
dispositions des conventions de Genève de 1958 déjà mentionnées ou
citées, se trouve reflétée encore plus fidèlement dans l’article premier et

1 Cela impliquait bien entendu que la mer territoriale fût d’une largeur inférieure à
12 milles, sans quoi il ne serait plus rien resté pour la zone contigué. Cela impliquait
aussi qu’un Etat revendiquant une zone de 12 milles comme mer territoriale n’avait
pas besoin en plus d’une zone contiguë. Mais un pays ne revendiquant que 3 ou 6 milles
de mer territoriale pouvait prétendre en outre à une zone contigué de 9 ou 6 milles,
selon le cas.

2 Celles-ci concernaient la prévention et la répression des «contraventions à ses lois
de police [celles de l’Etat riverain] douanière, fiscale, sanitaire ou d’immigration sur son
territoire ou dans sa mer territoriale».

24
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 70

l’article 2 de la convention sur la haute mer 3 dont les dispositions, aux
termes du préambule, ont été adoptées comme étant «pour l'essentiel
déclaratoires de principes établis du droit international». L’article pre-
mier de cette convention et la partie pertinente de l’article 2 étaient (et
sont) libellés comme suit (les passages qui présentent un intérêt particulier
dans le présent contexte sont reproduits en italiques):

Article premier

Onentend par «haute mer » foutes les parties de la mer qui ne sont
pas incluses dans la mer territoriale ou dans les eaux intérieures d’un
Etat.

Article 2

La haute mer étant ouverte à toutes les nations, aucun Etat ne peut
légitimement prétendre en soumettre une partie quelconque à sa
souveraineté 4. La liberté de la haute mer... comporte notamment,
pour les Etats riverains ou non de la mer:

1) La liberté de la navigation;

2) La liberté de la pêche;

3) La liberté d’y poser des câbles et des pipe-lines sous-marins;
4) La liberté de la survoler.

Ed

6. La question de la conservation des pêcheries a été traitée séparé-
ment par la convention de Genéve de 1958 sur la conservation des res-
sources biologiques de la haute mer et, ultérieurement, par la convention
sur les pêcheries de l’Atlantique du nord-est conclue a Londres le 24
janvier 1959, dont l'Islande, la République fédérale et le Royaume-Uni
étaient tous trois signataires et dont l’objet, aux termes du préambule,
était «d’assurer la conservation des stocks de poisson et l’exploitation
rationnelle des pêcheries de l’océan Atlantique du nord-est et des eaux
adjacentes, qui leur sont d’un intérêt commun » (les italiques sont de nous) °.
Mais l'adoption concertée de mesures de conservation concernant la
‘haute mer en vue de protéger des pêcheries communes dont l'exploitation
est ouverte à tous est évidemment tout autre chose que la prétention
émise unilatéralement par un Etat riverain d’interdire complètement la

3 Les conventions de Genève de 1958 n'étaient pas encore techniquement en vigueur
en 1961 (elles sont toutes entrées en vigueur depuis) mais elles étaient l’expression d’un
large consensus entre les 85 pays qui avaient participé à la conférence.

4 Comme, en l’absence de traité ou d’un autre accord suffisant, la souveraineté ou
son équivalent est nécessaire pour pouvoir exercer valablement des droits réels ex-
clusifs sur un territoire quelconque, c’est-à-dire interdire et empêcher par la force que
d’autres y pêchent, en réalité cette expression suffisait en soi à exclure tous droits de
pêche exclusifs dans toute zone de la haute mer.

> Dans l’intention des parties, les mots en italiques s’appliquaient à toutes les eaux
visées par ia convention, y compris — et surtout — celles de lAtlantique du nord-est.

25
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 71

pêche aux navires étrangers ou de ne l’autoriser qu’à son gré et sous son
contrôle. La question de la conservation est donc sans rapport avec le
problème juridictionnel dont la Cour est saisie et qui concerne sa com-
pétence pour trancher un différend résultant de la prétention émise par
l'Islande de proclamer unilatéralement sa juridiction exclusive, en
matière de pêche, sur une zone s’étendant autour de ses côtes jusqu’à
une distance de 50 milles marins.

7. La théorie du plateau continental n’offrait non plus aucune base
à un Etat riverain pour revendiquer des droits de pêche exclusifs pour le
simple motif que son plateau continental était sous-jacent aux eaux en
cause. Cela ressort clairement de la convention de Genève sur le plateau
continental de 1958, et il se trouve que l’arrêt rendu par la Cour dans les
affaires du Plateau continental de la mer du Nord (C.I.J. Recueil 1969,
p. 3) a par la suite confirmé ce point. L'article 2 de la convention sur le
plateau continental — dont les dispositions ont été généralement con-
sidérées comme reprenant le droit déjà reçu — déclare que l'Etat riverain
exerce «des droits souverains » sur le plateau continental «aux fins de
l'exploration de celui-ci et de l’exploitation de ses ressources naturelles » 6.
Mais l'expression «ressources naturelles» était définie comme ne com-
prenant, pour ce qui est des «organismes vivants», que les «espèces
sédentaires » c’est-à-dire «les organismes qui ... sont soit immobiles sur le
lit de la mer ou au-dessous de ce lit, soit incapables de se déplacer si ce
n’est en restant constamment en contact physique avec le lit de la mer
ou le sous-sol » (art. 2, par. 4). L’objet de cette définition était précisément
d’exclure ce qu’on appelle familièrement les «poissons nageurs» ou
poissons qui, nageant constamment ou non, sont capables de le faire
(parmi lesquels, bien entendu, les espèces dites « démersales », c’est-à-dire
les poissons qui passent une partie de leur temps sur le lit de l'océan ou à
proximité du fond mais qui sont des poissons nageurs). I] apparaît donc
clairement que la convention n’a réservé à l'Etat riverain aucun droit de
pêche exclusif si ce n’est en ce qui concerne les pêcheries qu’on pourrait
appeler, en termes généraux, pêcheries sédentaires. On ne pouvait en tirer
aucun argument pour revendiquer des droits exclusifs de pêche dans des
eaux extérieures à la mer territoriale et faisant donc partie de la haute mer.
L'arrêt rendu par la Cour dans les affaires du Plateau continental part de
cette situation: distinguant entre les droits sur la mer térritoriale et les
droits sur le plateau continental, la Cour y fait observer (C.I.J. Recueil
1969, p. 37, fin du paragraphe 59) que

«la juridiction souveraine que l'Etat riverain a le droit ... d’exercer

6 Par ce libellé on avait voulu, sinon exclure totalement la notion d’une souveraineté
stricto sensu, absolue et illimitée, sur le plateau continental, du moins réserver cette
question.

26
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 72

non seulement sur le lit de la mer au-dessous de ses eaux territoriales
mais aussi sur ces eaux mêmes … n'existe pas en ce qui concerne le
plateau continental car l’Efat n’a aucune juridiction sur les eaux
surjacentes et n’a de juridiction sur le lit de la mer qu’à des fins
d’exploration et d'exploitation » 7 (les italiques sont de nous).

D'ailleurs, on peut affirmer sans crainte de se tromper que la notion
même de droits sur le plateau continental n’aurait jamais été admise
presque universellement, comme elle l’a été, non seulement à la confé-
rence de Genève mais déjà bien avant, s’il n’avait été clairement entendu
dès le départ que ces droits ne s’étendaient pas aux eaux surjacentes ni
aux ressources non sédentaires qu’elles renfermaient.

%
*

8. Les observations qui précèdent montrent clairement qu’à l’époque
considérée, c’est-à-dire à la date des conférences de Genève sur le droit
de la mer et pendant les quelques années qui ont suivi, il n’y avait aucun
moyen généralement reconnu de prétendre valablement à une compétence
exclusive en matière de pêcheries en tant que telle, per solum — c’est-à-dire
autrement que dans le cadre d’une revendication valable sur des eaux
territoriales, impliquant et emportant automatiquement revendication
des droits de pêche correspondants. Il s'ensuit qu’en dehors de la conclusion
d’un accord avec les autres pays pratiquant la pêche dans les zones en cause
le seul moyen d’étendre les limites d’une zone de pêche exclusive consis-
tait à repousser valablement les limites des eaux territoriales (la réserve
indiquée est en italiques parce qu'elle intéresse tout particulièrement la
question juridictionnelle dont la Cour est saisie). C’est d’ailleurs
cette situation qui expliquait alors et motivait principalement Ja tendance
à repousser les limites de la mer territoriale, de la part de pays dont la
plupart s’intéressaient peu, à d’autres égards, à une mer territoriale élargie,
ou même s’en désintéressaient nettement 8. De plus, il était évident qu’au-
delà d'un certain point on ne pouvait revendiquer des eaux territoriales
sans frôler l'absurde, dès qu’on sortait des eaux pouvant à pro-
prement parler être considérées comme «territoriales », c’est-à-dire con-
servant quelque lien physique avec la terre à laquelle elles étaient censées
se rattacher ou dont elles étaient censées relever 9.

* Pour les implications des quelques douze derniers mots, voir la note précédente.
8 A la mer territoriale s’attachent non seulement des droits mais aussi des responsa-
bilités, dont beaucoup de pays ont été incapables de s’acquitter de façon satisfaisante
en dehors d’une zone relativement étroite; ainsi Etat riverain doit y assurer la police
et le maintien de l’ordre, baliser et signaliser les chenaux et récifs, les bancs de sable
et les autres obstacles, veiller à ce que les chenaux navigables demeurent dégagés et
signaler les dangers à la navigation, prévoir des services de sauvetage, des phares, des
bateaux-phares, des bouées à cloche, etc.
9 Comme son nom l’indique, la mer territoriale est la partie de la mer qui se rattache
au territoire terrestre ou le baigne et qui constitue un prologement naturel, vers le large,

27
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 73

9. C’est dans ces conditions et pour ces raisons que l’idée est venue de
considérer à part les droits de pêche exclusifs qui, jusque-là, étaient
nécessairement associés aux droits relatifs à la mer territoriale, dont ils
dépendaient. Mais pareille modification de la situation de droit exigeait
un accord général ou une entente générale, ou bien, dans certaines zones,
l’assentiment des pays dont la pêche serait touchée. Elle ne pouvait se
faire unilatéralement. Cette idée a donc été à l’origine de la principale
proposition sur laquelle ont porté les débats de la deuxiéme conférence
de Genève (1960), et qui tendait à porter à 6 milles au maximum la limite
des eaux territoriales et à 6 autres milles celle de la zone où l’Etat riverain
aurait des droits de péche exclusifs, soit en fait une zone de péche de 12
milles en tout, ou de 9 milles pour les pays qui ne revendiqueraient qu’une
mer territoriale de 3 milles 10. Mais il s’en est fallu d’une faible marge
pour que la proposition soit acceptée et les participants à la conférence
se sont séparés sans être parvenus à un accord ni sur les limites de la mer
territoriale ni sur celles de la zone de pêche; il était donc clair qu’à ce
stade aucun accord général n’était intervenu sur une modification du droit.

10. Telle était donc la situation lorsque, un peu plus tard la même
année (1960) et l’année suivante, se sont engagées et déroulées les négocia-
tions qui ont abouti à l'échange de notes de 1961; et on voit aussitôt tout
l'intérêt que présentait pour l'Islande la reconnaissance immédiate en sa
faveur d’une zone de pêche exclusive de 12 milles par deux des principaux
pays pratiquant la pêche dans les eaux de l’Atlantique nord, dont les
vues sur la question des limites autorisées étaient nettement conserva-
trices — la seule condition attachée à cette reconnaissance étant la fixa-
tion d’une période transitoire limitée pendant laquelle les navires de ces
pays auraient encore le droit de pêcher en certains lieux situés à l’intérieur
de la zone de 12 milles. En outre, l’Islande réussissait à faire admettre
immédiatement toute une série de lignes de base autour de ses côtes, à
partir desquelles serait tracée la limite de la zone de pêche de 12 milles —
ce qui aurait pu donner lieu à de vives controverses !1. En contrepartie,

 

du domaine terrestre. Ce qu’a déclaré la Cour internationale de Justice dans son arrét
sur le Plateau continental de la mer du Nord au sujet du caractère véritable de la notion
«d’adjacence» vaut aussi bien en cas d’extension abusive de la mer territoriale qu’en ce
qui concerne les points éloignés situés sur le lit du plateau continental. (Voir C.J.
Recueil 1969, p. 30, par. 41.)

10 Cette proposition aurait abouti à faire coincider la limite autorisée de la zone de
pêche avec la limite autorisée de la zone contigué (voir par. 4 et note 1 ci-dessus) et
aurait en fait conféré à P Etat riverain des droits de pêche exclusifs dans cette zone.

11 Les non-spécialistes ont souvent tendance à sous-estimer incidence des lignes
de base sur l’étendue de la zone qu’elles servent à délimiter. Lorsque la côte présente
des échancrures, il y a toujours plusieurs manières de tracer les lignes de base, soit qu’on
procède avec modération, soit qu’on fasse inverse. Dans ce dernier cas, on augmente
considérablement la superficie de la zone en question, en repoussant sa limite extérieure
vers le large.

28
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 74

Pislande acceptait d’en référer à la Cour au cas où, à un moment quel-
conque, elle prétendrait élargir de nouveau sa zone de pêche; et il est on ne
peut plus clair que si le Royaume-Uni et la République fédérale, et leurs
industries de la pêche respectives, se sont montrés disposés à faire ces
concessions — que rien ne les obligeait à faire à l’époque et qui leur étaient
préjudiciables sur le plan économique et à d’autres égards — c’est précisé-
ment parce qu’ils craignaient l’éventualité de nouvelles prétentions de ce
genre. Convaincues qu'elles étaient sans aucun doute que l’état du droit
ne justifiait même pas, à l’époque, des limites de pêche de 12 milles, sauf
en vertu d’un accord, les deux autres Parties éfaient néanmoins disposées
à concéder de telles limites, en échange, pensaient-elles, de la garantie
qu’il ne pourrait y avoir de nouvelle extension sans que la Cour interna-
tionale ait jugé que cette extension était juridiquement justifiée.

11. Cela étant, quand il s’agit de décider si la Cour a compétence pour
statuer sur la validité de la prétention émise par I’Islande, d’étendre les
limites de sa zone de pêche au-delà de 12 milles, il est manifestement sans
aucune pertinence de dire que, si elle avait attendu plusieurs années de
plus, elle aurait pu justifier cette limite de 22 milles indépendamment de
tout accord; sur ce point, je n’ai rien à ajouter à ce qui est dit aux para-
graphes 30-34 de l’arrêt de la Cour. Il est évidemment vexant (nous en
faisons tous l’expérience) de s’apercevoir que, les prix ayant baissé, on a
payé quelque chose plus cher qu’il n’était nécessaire, mais ce n’est pas en
soi un argument pour se faire rembourser.

 

*#
*
*

12. Avant d’examiner certaines des questions particulières qui ont été
soulevées à propos de la clause juridictionnelle qui a été invoquée pour
porter le différend devant la Cour, je crois utile de rappeler le texte de
cette clause telle qu’elle figure dans l’échange de notes avec le Royaume-
Uni— la clause correspondante de l'échange de notes avec la République
fédérale est identique, hormis (dans le texte anglais) quelques différences
mineures qui ne touchent pas au fond. Cette clause est ainsi libellée :

«Le Gouvernement islandais continuera de s’employer à mettre en
œuvre la résolution de l’Althing en date du 5 mai 1959 relative à
l'élargissement de la juridiction sur les pêcheries autour de l’Islande
mais notifiera six mois à l’avance au Gouvernement du Royaume-
Uni toute mesure en ce sens; au cas où surgirait un différend en la
matière, la question sera portée, à la demande de l’une ou l’autre
partie, devant la Cour internationale de Justice.»

Etant donné les termes clairs et impératifs de cette disposition, et le fait
que ce qu’elle définit expressément comme constituant le casus foederis —
à savoir un nouvel élargissement des eaux islandaises — s’est désormais
produit, il est difficile de comprendre comment on peut soutenir que l’obli-
gation d’aller devant la Cour ne s’applique plus parce que les notes échan-

29
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 75

gées en 1961 auraient atteint leur but et seraient donc en quelque sorte
devenues caduques ou périmées. Cet argument paraît d’ailleurs être essen-
tiellement du même ordre que celui qui a été avancé devant la Cour dans
la récente affaire de l’Appel concernant la compétence du Conseil de
l'OACI '2 (C.LJ. Recueil 1972, p. 46) 13, tant par l’une que par l’autre des
Parties à cette instance, mais à des fins différentes: dans un cas, afin de
contester la compétence du Conseil pour connaître d’une certaine affaire
et, dans l’autre, afin de contester celle de la Cour pour statuer sur la com-
pétence du Conseil en cette affaire, Exprimé de la manière la plus simple
possible, le procédé consiste à soutenir qu’il suffit, pour rendre nulle ou
inapplicable une clause juridictionnelle qui serait par ailleurs dûment
applicable en vertu de ses propres termes, de prétendre répudier comme
ayant pris fin ou suspendre unilatéralement l'instrument qui la contient,
ou encore (comme dans la présente affaire) de déclarer qu’il est devenu
inopérant ou a épuisé ses effets, et la clause juridictionnelle avec lui.

13. Tl est toujours légitime d’essayer de soutenir, à tort ou à raison,
qu'en vertu de ses propres dispositions une clause juridictionnelle est
inapplicable au différend ou est caduque 14. C’est alors au tribunal compé-
tent qu’il appartient d’en décider, dans l’exercice de son droit ou de sa
fonction reconnu sous le nom de «compétence de la compétence» (et que
la Cour, pour ce qui la concerne, tient de l’article 36, paragraphe 6, de son
Statut); mais il doit en être de même lorsque la prétendue cause d’inap-
plicabilité ou d’inefficacité de la clause juridictionnelle se trouve non
dans la clause elle-même, mais dans le libellé de instrument où elle
figure ou dans des considérations touchant 4 cet instrument, car autre-
ment il n’y aurait aucun moyen de déterminer si les motifs d’inapplica-
bilité ou d’inefficacité invoqués sont valables (dans la mesure où ils affec-
tent la clause juridictionnelle), et la compétence de la compétence devien-
drait ou pourrait être rendue inopérante à priori; en bref, comme l’a dit
la Cour dans l’affaire concernant la Compétence du Conseil de POACI
(C.I.T. Recueil 1972, p. 54, par. 16 b)}, des moyens de priver d’effet les
clauses juridictionnelles ne manqueraient jamais» car

«{si], pour rendre inopérantes les clauses juridictionnelles, il suffisait
d’alléguer, sans le prouver, qu’un traité n’est plus applicable, toutes
ces clauses risqueraient de devenir lettre morte.»

On voit donc assez mal comment quelqu'un qui a appuyé cette décision,
sans formuler de réserve sur ce point, peut ne pas appuyer la décision
prise par la Cour sur la question analogue de la compétence en la présente

12 OACT: Organisation de l’aviation civile internationale.

13 Les passages directement pertinents se trouvent dans les paragraphes 16b) et 32 de
l'arrêt, C.I.J. Recueil 1972, p. 53-54 et 64-65.

i4 Tel aurait pu être le cas si par exemple (comme cela se produit fréquemment)
Pobligation de saisir la Cour n’avait été assumée que pour un laps de temps déterminé,
ou s’il était apparu qu'elle visait non pas l'extension même de la juridiction en matière
de pêcheries, à laquelle l’Islande prétendrait procéder, mais seulement la validité ou
l'effet du préavis donné à ce sujet.

30
COMPETENCE PECHERIES (OP. IND. FITZMAURICE) 76

affaire, dans laquelle l’Islande, prétendant qu’il serait en quelque sorte
évident que les échanges de notes de 1961 «ont atteint leur objet», con-
teste, sans toutefois comparaître, non seulement la compétence de la
Cour pour statuer sur le fond du différend relatif 4 sa prétention d’étendre
les limites des eaux islandaises, mais même (allant plus loin à cet égard
qu’aucune des deux parties dans l’affaire de POACT) la compétence de la
Cour pour examiner la question de sa propre compétence.

14. A vrai dire, l’objet des échanges de notes n’est atteint qu’en ce qui
concerne l’Islande, qui a obtenu en effet tout ce qu’elle recherchait dans le
cadre de ces accords. Sa zone de pêche de 12 milles a été reconnue et
existe depuis plus de dix ans; ses lignes de base ont été acceptées et elle est
libérée de l’obligation de reconnaître provisoirement aux deux autres
parties le droit de pêcher dans certaines parties de la zone en question. Il
s’agit là, assurément, de clauses exécutées qui ne soulèvent plus et ne
peuvent plus soulever aucun problème; mais ce point n’est pas pertinent
au regard de la véritable question qui se pose car, pour les deux autres
parties, l’objet des échanges de notes est loin d’être atteint et vient seule-
ment de commencer à prendre effet: il s’agit de leur droit de saisir la Cour
et de obligation correspondante, pour l’Islande, d’en accepter la juridic-
tion si elle prétend aller au-delà de l’accord et procéder à un nouvel élar-
gissement de sa zone de péche — ce qu’elle a fait.

15. On ne saurait non plus soutenir qu’il s’agissait là d’une clause de
pure forme ou d’une stipulation ex abundanti cautela et qu'aucune exten-
sion de ce genre n’était sérieusement envisagée à l’époque, car le fait que
soit mentionnée, dans la clause juridictionnelle, l'intention du Gouverne-
ment islandais de continuer «de s’employer à mettre en œuvre la résolu-
tion de l’Aithing en date du 5 mai 1959 relative à l'élargissement de la
juridiction sur les pêcheries autour de l’Islande» montre non seulement
que l’une des parties envisageait de procéder à un tel élargissement, mais
qu’elle en avait bel et bien l’intention, que les autres parties s’y attendaient
et y avaient dûment paré au moyen de la clause juridictionnelle, qui perd
tout son sens si elle ne s’applique pas au cas même qui s’est produit, car
elle n’avait et ne pouvait avoir d’autre objet 15. On ne saurait donc per-
mettre à l’Islande d’alléguer ex post facto que la clause est entre-temps
devenue caduque, car rien n’est arrivé dans l’intervalle qui puisse en en-
traîner la caducité, le seul fait nouveau survenu, à savoir la prétention
émise par lIslande d'élargir sa compétence en matière de pêcheries,
étant précisément ce qui la faisait entrer en jeu.

16. En outre cette situation résulte d’une initiative de l'Islande elle-
même. Celle-ci n’était pas obligée de demander une nouvelle extension. Si
elle ne l’avait pas fait, le Royaume-Uni et la République fédérale d’Alle-
magne n'auraient pas eu !e droit d’invoquer la clause juridictionnelle en
vue, par exemple, d'obtenir de la Cour une décision anticipée sur la
question de savoir si l'Islande serait juridiquement en droit, au cas où elle

15 Si ce n’est, bien entendu, de permettre à l’slande de saisir elle aussi la Cour au cas
où les circonstances l’amèneraient à vouloir le faire — voir le paragraphe 20 ci-après.

31
COMPETENCE PECHERIES (OP. IND. FITZMAURICE) 77

en aurait l'intention à quelque date ultérieure, d’élargir sa zone de pêche.
Ils devaient attendre le moment où l'Islande prétendrait vraiment le faire.
Mais l'Islande, ayant exercé son droit (comme le faisait présager la clause
juridictionnelle elle-même) de présenter des revendications à cet effet
— car, du moins au stade actuel, il ne s’agit naturellement que de cela —ne
peut maintenant refuser d’admettre l’obligation qui lui incombe en
contrepartie, en vertu de cette même clause, de se soumettre au règle-
ment judiciaire, ni le droit des autres parties de demander ce règlement.
Si l’on veut bien me pardonner une répétition, je dirai que la vérité est
simplement qu’en 1961 le Royaume-Uni et la République fédérale étaient
disposés à reconnaître à l'Islande une zone de pêche de 12 milles même
s’ils n’estimaient pas que le droit international, tel qu’il existait à l’époque,
les obligeât à le faire (l'Islande non plus ne paraît pas en avoir été très
sûre); mais s’ils étaient disposés à agir ainsi, c'était précisément pour se
protéger contre de nouvelles mesures d’extension unilatérales qui n’au-
raient pas reçu ou qui ne recevraient pas la sanction de la Cour interna-
tionale de Justice après que celle-ci aurait été saisie de l’affaire. Telle est
exactement la situation qui se présente aujourd’hui et la compétence de la
Cour pour connaître de l’affaire au fond ne saurait être mise en doute.

*

17. En ce qui concerne la question du « changement de circonstances »,
Je n’ai rien à ajouter à ce qui est dit aux paragraphes 35 à 43 de l’arrêt de Ja
Cour, si ce n’est pour souligner qu’à mon avis le seul changement qui
pourrait éventuellement être pertinent serait un changement direc-
tement lié à la possibilité, pour ainsi dire, de donner effet à la clause
juridictionnelle elle-même 16, et non à des éléments comme le progrès des
techniques de pêche ou la situation de l'Islande par rapport à la pêche,
lesquels à la vérité militeraient en faveur, et non pas à l’encontre, du règle-
ment judiciaire. Mais pour ce qui touche à la clause juridictionnelle elle-
même, le seul «changement » survenu est l’extension des limites de pêche
de l'Islande, ce qui est totalement à l’opposé de l'éventualité que vise la
théorie du changement des circonstances, celle d’une modification que les
parties n’auraient jamais prévue. Au contraire il s’agit en fait ici du
changement même qu’elles avaient envisagé et qui, comme il était spé-
cifié, devait entraîner l’obligation de recourir au règlement judiciaire.

18. En outre si l’on analyse la thèse selon laquelle cette obligation
serait devenue une charge excessivement lourde, n’ayant jamais été en-
visagée à l’origine, on s’aperçoit que cette thèse se ramène à ceci: si la
Cour, en statuant sur le fond, se pronongait contre l'Islande, l'obligation
de se conformer à cette décision serait, en raison des faits intervenus dans

16 Par exemple, si le caractère de la Cour internationale elle-même s'était modifié
entre-temps de sorte que la Cour ne serait plus l'entité à laquelle les Parties avaient
pensé, notamment si, en raison de modifications survenues dans l'Organisation des
Nations Unies, la Cour était devenue un organe mixte, à la fois tribunal et chambre de
conciliation, fonctionnant sur une base autre que purement juridique.

32
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 78

l'intervalle, plus lourde qu’elle ne l’eût été auparavant. Il suffit de présen-
ter l'argument sous cette forme pour s’apercevoir qu’il est manifestement
dépourvu de toute substance. Il ne saurait y avoir là en droit un motif
suffisant pour ne pas vérifier la validité de l’acte contesté, et cette vérifica-
tion est tout l’objet de la clause juridictionnelle.

*

19. En ce qui concerne la question de la prétendue «contrainte », il est
difficile de prendre au sérieux un grief de ce genre venant de la Partie qui
a été le principal bénéficiaire des échanges de notes et qui a profité de
toutes les concessions concrètes et immédiates qui y sont prévues — car
les droits de péche transitoires réservés aux autres Parties dans la zone de
12 milles n’étaient en réalité qu’une dérogation temporaire au plein effet
de la principale concession accordée ou un moyen de tempérer cet effet,
et non une véritable contrepartie 17. La véritable contrepartie était évidem-
ment la clause juridictionnelle. Ainsi, bien analysée, la thèse de la «con-
trainte » se réduit à affirmation que l’assentiment de l'Islande à la clause
juridictionnelle en particulier n’aurait été obtenu que par la contrainte.
Mais indépendamment de l’observation figurant au paragraphe 20 ci-
après et des considérations exposées aux paragraphes 19 à 23 de l’arrêt de
la Cour, concernant le déroulement des négociations de 1960-1961, qui
montrent qu’il n’a pu en être ainsi, il est assurément normal (et il faut
s'attendre) qu’un accord, quel qu'il soit, stipule des droits et des obliga-
tions jouant pour les deux parties. Sans la clause juridictionnelle, il n’y
aurait eu absolument aucune contrepartie pour le Royaume-Uni et la
République fédérale d’Allemagne — et c’est cela qui aurait été anormal.
Ainsi, en poussant plus loin l’analyse, on s’apercoit que la thèse de la con-
trainte implique que ce que l’Islande a obtenu, elle aurait dû de toute
manière l’obtenir de plein droit, sans avoir à rien donner en retour. La
valeur à attacher aux mots «aurait dû » dans cette affirmation peut être
une question d'opinion, mais il s’agit d’une considération qui n’a pas à
intervenir sur le plan juridique et qui ne concorde pas avec la situation ou
les circonstances existant à l’époque.

20. Il ne faut pas oublier non plus que la clause de règlement judiciaire
avait elle-même un caractère réciproque et non pas unilatéral. L'Islande
pouvait elle aussi engager une procédure devant la Cour et il ne s’agissait

17 Il est facile de le démontrer; en effet, si les Parties ont choisi d’énoncer la conces-
sion relative à la zone de 12 milles et la réserve relative aux droits transitoires dans deux
dispositions distinctes et indépendantes quant à la forme, une méthode plus élégante et
plus exacte en fait aurait consisté à stipuler dans un seul et même article que des droits
exclusifs étaient reconnus immédiatement à l'Islande dans les parties les plus impor-
tantes de la zone et, pour ce qui était des autres parties, seulement après une période
transitoire. Le véritable caractère de la transaction, qui comportait deux concessions
d’inégale importance — mais en tout cas deux concessions — serait alors apparu
clairement. C’est seulement si l'Islande avait pu revendiquer la zone de 12 milles de
plein droit (ce qui n’a jamais été la base de l’accord) qu’il aurait été possible de consi-
dérer les droits transitoires comme une concession faite par l'Islande et non comme une
partie intégrante d’une concession accordée en totalité par les deux autres Parties,

33
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 79

pas là d’une simple « clause de style » car, au cas où Pune des autres parties
aurait réagi à la prétention émise par l’Islande d’étendre ses limites de
pêche, non pas en saisissant la Cour mais en prenant des mesures de
protection navale, l'Islande aurait été en droit d’invoquer la clause de
règlement judiciaire; celle-ci lui offrait donc une garantie comme aux
deux autres parties. En quoi donc résidait alors l’élément de «contrainte »?

*
*
*

21. Pour conclure, et quoiqu'il s’agisse là d’un sujet qu’il est sans doute
un peu délicat pour moi personnellement d'aborder, je voudrais — puis-
que je ne participerai pas à la phase suivante de l’affaire — présenter
quelques brèves observations sur l’attitude adoptée par l'Islande, jusqu’au
stade actuel de la procédure, dans l’instance dont la Cour est saisie. Bien
que cette attitude soit difficilement conciliable avec celle qu’une partie au
Statut devrait avoir à l’égard de la Cour, on aurait pu comprendre que
l'Islande se déclare à tel point convaincue du défaut total de compétence
de la Cour en l'espèce qu’elle ne prenne aucune part à la procédure et
s’abstienne de comparaître et de se faire représenter, ne serait-ce que pour
discuter de la question de compétence. Si elle l’avait fait une fois pour
toutes, en donnant ses raisons, et avait ensuite gardé le silence, il n’y
aurait eu rien de plus à dire que de qualifier son absence de peu judicieuse
et de regrettable. Mais l'Islande a envoyé à la Cour une série de lettres et
de télégrammes sur ce sujet, qui contenaient souvent des éléments débor-
dant largement la question de compétence et empiétant profondément
sur le fond, et elle n’a laissé passer aucune occasion d’agir dans le même
sens par voie de déclarations prononcées ou diffusées à l’Organisation
des Nations Unies et par d’autres moyens 18; tout cela est naturellement
venu à la connaissance de la Cour d’une manière ou d’une autre, ce qui
était d’ailleurs, sans aucun doute, prévu et voulu. Ce procédé n’exclut
malheureusement pas l'interprétation selon laquelle il s’agissait de placer
l'Islande dans une position presque aussi avantageuse que si elle avait
effectivement comparu (car en fait, ses arguments ont été examinés soi-
gneusement et pris en considération par la Cour) tout en lui permettant de
soutenir, au besoin, qu’elle ne reconnaît aucune légitimité à la procédure
ou à son issue — et c’est ce qu ‘elle a déjà fait à l'égard des mesures con-
servatoires indiquées par la Cour dans son ordonnance du 17 août 1972.

22. Il est toujours temps pour l'Islande de montrer que cette interpréta-
tion n’est pas exacte et j'espère sincèrement qu'elle le fera:

* * *
* *

18 Par exemple, les efforts déployés 4 la derniére Assemblée générale des Nations
Unies (1972) pour faire adopter des projets de résolution portant sur des questions
qui sont ou peuvent être pendantes devant la Cour dans la présente affaire.

34
COMPÉTENCE PÊCHERIES (OP. IND. FITZMAURICE) 80

23. Il reste un point qui a trait à la position de la République fédérale
dans cette instance. À la différence du Royaume-Uni, la République
fédérale n’est pas partie originaire au Statut de la Cour mais elle est
devenue partie aux fins de la présente affaire en faisant la déclaration
requise aux termes de la résolution du Conseil de sécurité des Nations
Unies en date du 15 octobre 1946, elle-même adoptée conformément à
l’article 35, paragraphe 2, du Statut de la Cour. En vertu de cette dispo-
sition, la Cour est seulement «ouverte » aux Etats parties au Statut ou à
ceux qui deviennent parties par les moyens prévus, en ce sens que seuls
ces Etats peuvent avoir accès à la Cour; mais cela ne suffit pas naturelle-
ment pour conférer compétence à la Cour à l'égard d’un différend particu-
lier, car c’est là une question qui relève d’autres considérations.

24. En fait, cependant, il paraît résulter d’une des communications de
l'Islande à la Cour (le télégramme du 28 juillet 1972), que la déclaration
de la République fédérale formulée conformément à la résolution pré-
citée du Conseil de sécurité n’aurait pas été faite à temps et qu’elle serait
donc nulle comme étant intervenue après que la République fédérale eut
été avisée officiellement par l'Islande de son intention de réclamer l’élar-
gissement des limites de ses pêcheries. Cette allégation ne saurait être
fondée, car la résolution du Conseil de sécurité prévoit expressément que
la déclaration peut avoir «soit un caractère particulier, soit un caractère
général », et elle définit la déclaration de caractère particulier comme étant
«celle par laquelle un Etat accepte la juridiction de la Cour pour un
différend ... «déjà né »; — il est d’ailleurs manifestement impossible à un
Etat de faire une déclaration au sujet d’un différend particulier si ce dif-
férend n’existe pas encore. En conséquence, si l’on aurait pu à la rigueur
soutenir qu’en l'espèce la déclaration était prématurée dans l'hypothèse où
la République fédérale, ayant déjà reçu notification des intentions de
l'Islande, n'aurait pas éncore contesté officiellement leur légitimité
(mais ce n’est pas le cas — voir la note 19), il n’est pas possible en tout cas
qu’elle ait été tardive. A mon avis, une telle déclaration est dans les délais
si elle est faite à un moment quelconque avant le dépôt au Greffe de la
requête introductive d’instance, ou même si elle l'accompagne.

(Signé) Gerald FITZMAURICE.

19 La notification islandaise à la République fédérale a consisté en une communi-
cation officielle du 31 août 1971 et la déclaration de la République fédérale en vertu de
la résolution du Conseil de sécurité a été faite le 29 octobre 1971. Mais dans l'intervalle,
aux termes d’une note officielle du 27 septembre 1971, la République fédérale avait
contesté la légitimité des intentions de l’Islande au motif que «le droit international
n’admet pas qu’un Etat riverain s’arroge unilatéralement un pouvoir souverain sur des
zones de la haute mer». Dans la même note elle contestait aussi la thèse de l’Islande
selon laquelle la clause juridictionnelle de l'échange de notes de 1961 n’était plus appli-
cable.

35
